Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/260,574 filed on 01/15/2021 in which claims 1-17 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “sometimes” in claim 16 is a relative term which renders the claim indefinite. The term “sometimes multiplexed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter
Claims 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawar et al. (US 2017/0238361 A1). 

2. Regarding claim 1, Pawar teaches a wireless communication apparatus (Figure 4 eRRH 400) comprising: 
antenna elements (Figure 4, 404); 
a processing unit configured to execute processing on IQ data of signals output from the antenna elements (Figure 4);
 an output unit configured to output the processed data to an apparatus on a core network side (Figures 1 to 4, core network Paragraph [0016]); and 
an acquisition unit configured to acquire a control signal in the processing from the apparatus (Figure 4; Paragraph [0029] to [0036] control/data splitter module; reference signals, PUCCH symbols and RACH signal).

3. Regarding claim 2, Pawar teaches wherein the processing unit executes compression processing on the IQ data (Figure 4 and 5 Paragraph [0029] and [0030] lossy compression and lossless compression). 

4. Regarding claim 3, Pawar teaches wherein the acquisition unit acquires information regarding compression in the compression processing, as the control signal (Figure 4 and 5 Paragraphs [0029] to [0034] bit allocation module communicates with compression module). 

5. Regarding claim 4, Pawar teaches, wherein the acquisition unit acquires information regarding a modulation scheme of each resource block as the information regarding compression (Figure 4 and 5 Paragraphs [0029] to [0034] and [0043] bits per symbol differ for modulation scheme).

6. Regarding claim 5, Pawar teaches wherein the acquisition unit acquires information regarding an encoding rate of each resource block as the information regarding compression (Figure 4 and 5 Paragraph [0043] different number of bits depending on modulation order). 

7. Regarding claim 6, Pawar teaches wherein the information regarding compression is set to use a same modulation scheme in a same time slot (Figure 4 and 5 Paragraphs [0031] and  [0043] different number of bits depending on modulation order; constant for all symbols within the given PRB).

8. Regarding claim 7, Pawar teaches wherein the acquisition unit acquires information regarding a compression rate, as the information regarding compression (Figure 4 and 5 Paragraphs [0029] to [0034] and [0042] to [0045] compression rate).

9. Regarding claim 8, Pawar teaches wherein the acquisition unit acquires an indicator associated with a compression rate, as the information regarding a compression rate (Figure 4 and 5 Paragraphs [0029] to [0034] and [0042] to [0045] compression rate).

10.  Regarding claim 9, Pawar teaches wherein the acquisition unit acquires information indicating whether or not multi-user MIMO is performed, as the information regarding compression (Paragraph [0031] and [0042] MIMO).

11.  Regarding claim 10, Pawar teaches wherein the acquisition unit acquires an indicator associated with a compression rate that is determined on a basis of whether or not multi-user MIMO is performed (Paragraph [0031] and [0042] MIMO).

12. Regarding claim 11, Pawar teaches wherein the output unit notifies a state of a buffer in which the processed data are accumulated, to the apparatus (Paragraph [0036] control/data splitter module sends information to packing and formatting module).

13.  Regarding claim 12, Pawar teaches wherein the acquisition unit acquires information indicating whether or not data from a communication partner apparatus exists, as the control signal (Paragraph [0029] to [0031] receive side information from BBU pool; side information can comprise number of MIMO connections; number of users scheduled on a particular PRB and/or HARQ status).

14. Regarding claim 13, Pawar teaches wherein the acquisition unit acquires information indicating whether or not data from the communication partner apparatus certainly exists, and information indicating that data from the communication partner apparatus might exist (Paragraph [0029] to [0031] receive side information from BBU pool; side information can comprise number of MIMO connections; number of users scheduled on a particular PRB and/or HARQ status). 

15. Regarding claim 17, Pawar teaches a communication control method comprising:
executing processing on IQ data of signals output from antenna elements (Figure 4 and 5);
outputting the processed data to an apparatus on a core network side (Figures 4 and 5, core network Paragraph [0016]); and
acquiring a control signal in the processing from the apparatus (Figures 4 and 5; Paragraph [0029] to [0034] control/data splitter module).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	Yu et al. (US 2018/0176898 A1) special data compression for bandwidth reduction, data has I and Q components.
	Huang et al. (US 2018/0063847 A1) resource allocation method with remote radio head, fronthaul and baseband unit.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466